Determination of the New York State Human Rights Appeal Board, dated August 7, 1979, dismissing, sua sponte, the complaint on the ground that the New York State Division of Human Rights exceeded the statutory time limit for deciding the case, unanimously confirmed on the merits, without costs or disbursements. In circumstances similar to those presented here, we have already ruled that the time limit for determination of a complaint filed with the State division is directory rather than mandatory. (See Matter of Callaghan v State Div. of Human Rights, 72 AD2d 679; see, also, Matter of Navarro v State Human Rights Appeal Bd., 72 AD2d 680.) Accordingly, the complaint should not have been dismissed by the appeals board without a review of the merits. As in Callaghan (supra), we have, however, reviewed the merits and find that the division’s dismissal of the complaint after hearing was supported by substantial evidence. Concur—Birns, J. P., Fein, Sullivan, Markewich and Lynch, JJ.